Name: Commission Regulation (EC) No 1337/2004 of 22 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 23.7.2004 EN Official Journal of the European Union L 249/1 COMMISSION REGULATION (EC) No 1337/2004 of 22 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 22 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 096 42,5 999 42,5 0707 00 05 052 83,4 999 83,4 0709 90 70 052 75,3 999 75,3 0805 50 10 052 65,1 382 58,2 388 54,9 508 39,2 524 31,8 528 53,5 999 50,5 0806 10 10 052 166,0 220 120,6 616 105,2 624 144,8 800 131,4 999 133,6 0808 10 20, 0808 10 50, 0808 10 90 388 76,6 400 104,5 508 79,1 512 69,3 524 56,0 528 81,6 720 88,5 804 93,6 999 81,2 0808 20 50 052 98,8 388 96,8 512 96,9 999 97,5 0809 10 00 052 185,7 092 189,7 094 69,5 999 148,3 0809 20 95 052 272,9 400 296,9 616 183,0 999 250,9 0809 30 10, 0809 30 90 052 157,4 999 157,4 0809 40 05 512 91,6 624 149,8 999 120,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.